DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/1/2022 has been entered.
The objections over the Claims presented in the Office Action mailed 11/1/2021 have been withdrawn based on the amendment filed 2/1/2022.
The objections over the Drawings presented in the Office Action mailed 11/1/2021 have not been withdrawn based on the amendment filed 2/1/2022.  Further discussion is provided below.
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 11/1/2021 have not been withdrawn based on the amendment filed 2/1/2022.  Further discussion is presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source of Claim 18 lines 4-5, the charging-discharging port of Claim 18 line 6, the connection port of Claim 18 line 8, and a management circuit configured to direct power from the rechargeable battery to the light source, the charging-discharging port, and the connection port, and direct power to the rechargeable battery from the external power 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 18, lines 11-14 recite the limitations “a management circuit configured to direct power from the rechargeable battery to the light source, the charging-discharging port, and the connection port, and direct power to the rechargeable battery from the external power source through the charging-discharging port” and Claim 18 lines 14-15 require “power distributed to the connection port is greater than power distributed to the light source”.  The Specification and Drawings as originally filed do not disclose or show a management circuit configured to direct power from the rechargeable battery to the light source, the charging-discharging port, and the connection port, and to the rechargeable battery from the external power source through the charging-discharging port.  Rather, the Specification discloses in paragraph 36 a management circuit board [7] such that the lithium battery [6] provides electricity 
With regards to Claim 28, lines 2-5 recite the limitation “a button disposed on the hollow cylinder and operably connected to the management circuit for controlling one or more light source functions including turning off the light source, and illumination function, the SOS function, or the quick flashing function”.  However, the Specification discloses the button controlling the illumination, help signals, or quick flashing through the management circuit board [7], which as discussed above does not perform the functions of the management circuit as recited in Claim 18 from which Claim 28 depends.  Therefore, the Specification and Drawings do not disclose or show a 
With regards to Claim 29, lines 8-9 recite the limitation “the charging-discharging port and the connection port are connected to the rechargeable battery via a first circuit” and Claim 29 lines 14-19 recite the limitation “the first circuit manages the distribution of power from the rechargeable battery to the light source, the charging-discharging port, and the connection port, and manages the charging of the rechargeable battery from the external power source or the externa load via the charging-discharging port”.  However, the Specification discloses in paragraph 36 a management circuit board [7] such that the lithium battery [6] provides electricity for the light source through the management circuit board [7], and the management circuit board [7] delivers help signals or quick flashing as controlled by the button [9].  In paragraph 37, the Specification discloses a circuit board [14] such that the lithium battery provides power through the circuit board [14], charging and/or discharging port, and connection ports, that the power provided via the circuit board [14] to jumpstart a vehicle may be greater than the power provided via the management circuit board [7] to power the light source.  Therefore, circuit board [14] is disclosed as directing power from the rechargeable battery to the charging-discharging port and the connection port and to the rechargeable battery from the external power source through the charging-discharging port, while management circuit board [7] is disclosed as directing power to the light source.  Therefore, a first circuit such that the charging-discharging port and the connection port 
With regards to Claim 37, lines 3-4 recite the limitation “a first circuit connected to the rechargeable battery for managing a charging” and Claim 37 lines 11-19 recite the limitation “the first circuit controls charging the rechargeable battery via the charging- discharging port when connected to an external power source; wherein the first circuit distributes power from the rechargeable battery to the charging-discharging port, the connection port, and the light source; wherein the first circuit distributes a first amount of power from the rechargeable battery to the connection port to jumpstart a vehicle via one or more terminals connectable to the vehicle's power supply; wherein the first circuit distributes a second amount of power from the rechargeable battery to the light source for emitting light from the light source”.  However, the Specification discloses in paragraph 36 a management circuit board [7] such that the lithium battery [6] provides electricity for the light source through the management circuit board [7], and the management circuit board [7] delivers help signals or quick flashing as controlled by the button [9].  In paragraph 37, the Specification discloses a circuit board [14] such that the lithium battery provides power through the circuit board [14], charging and/or discharging port, and connection ports, that the power provided via the circuit board [14] to jumpstart a vehicle may be greater than the power provided via the management circuit board [7] to power the light source.  Therefore, circuit board [14] is disclosed as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 21, 23, 24, 29, 32, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) in view of Xinfang (US 2015/0054336).
With regards to Claim 18, Liu ‘741 discloses a hollow cylinder (comprising the substantially hollow cylinder formed by portions [21,21], see paragraph 23 and Figure 3) having a first end (comprising an end nearest lamp head [14], see paragraph 23 and Figure 3) and a second end (comprising an end nearest cover [13], see Figure 10) a rechargeable battery [22] disposed within the hollow cylinder [21,21] (see paragraph 23 and Figures 2 and 3); a lamp head [14] (see paragraph 29) connected to the first end of 
Liu ‘741 does not disclose a connection port connectable to positive and negative terminals of a vehicle battery through removable cables, and configured to provide electrical power distributed from the rechargeable battery to start the vehicle, the management circuit configured to direct power from the rechargeable battery to the connection port, and power distributed to the connection port is greater than power distributed to the light source.
Xinfang teaches a connection port [46] connectable to positive and negative terminals of a vehicle battery through removable cables, and configured to provide electrical power distributed from the rechargeable battery to start the vehicle (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flashlight of Liu ‘741 to include a connection port connectable to positive and negative terminals of a vehicle battery through removable cables, and configured to provide electrical power distributed from the rechargeable battery to start the vehicle, and the management circuit configured to direct power from the rechargeable battery to the connection port, as taught by Xinfang.  One would have been motivated to do so in order to provide multiple functionality to the flashlight (see Xinfang paragraph 56).
Xinfang does not explicitly disclose power distributed to the connection port is greater than power distributed to the light source.  However, Xinfang does disclose the power distributed to connection port [46] is elevated to be substantially higher than 13.6V in order to jump start a vehicle (see Xinfang paragraph 35), and that the light source [28] is connected to lighting module [56] including an over-discharge protection circuit [72] to limit power from the battery [16] to be below a threshold to protect the battery module and the light source (see Xinfang paragraph 44).  Therefore, one of ordinary skill in the art would be able to modify the handheld flashlight such that power distributed to the connection port is greater than power distributed to the light source in order to protect the battery and light source while providing enough power to jump start a vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld flashlight of Liu ‘741 

With regards to Claim 19, Liu ‘741 and Xinfang disclose the handheld flashlight with charging-discharging port and connection port, as discussed above with regards to Claim 18.
Liu ‘741 further discloses a mounting cap [13] is connected to the second end of the hollow cylinder [21,21] (see paragraph 22 and Figures 1 and 2).
Liu ‘741 dose not explicitly disclose the charging-discharging port is disposed on the mounting cap.  However, Liu ‘741 does disclose the charging-discharging port [23] is aligned with socket hole [214] (see Liu ‘741 paragraph 24 and Figures 2 and 3), the socket hole [214] substantially matches the through hole [12] on the side of the hollow cylinder (see Liu ‘741 paragraph 24 and Figures 1 and 2) and that the mounting cap [13] is substantially mounted on the second end of the hollow cylinder at an end nearest the socket hole [214] and through hole [12] (see Liu ‘741 Figures 1 and 2). One of ordinary skill in the art would have been able to dispose the charging-discharging port on the mounting cap [13], since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. /n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the charging-discharging port to be disposed on the mounting cap. One would have been motivated to do so in 
Liu ‘741 does not disclose the connection port is disposed on the mounting cap.
Xinfang teaches the connection port [46] is disposed on the mounting cap [18] (see paragraphs 27 and 55 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting cap of Liu ‘741 to include a connection port disposed on the mounting cap as taught by Xinfang.  One would have been motivated to do so in order to allow a user to access the port (see Xinfang paragraph 55).

With regards to Claim 21, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 18.
Liu ‘741 further discloses the lamp head [14] comprises a lamp base connected to the first end of the hollow cylinder [21,21] (see paragraph 29 and Figure 10).

With regards to Claim 23, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 18.
Liu ‘741 further discloses a window breaker (comprising the portion projecting from lamp head [14] with wave-like surface, see paragraph 29 and Figure 10) connected to the lamp head [14] (see Figure 10).
With regards to Claim 24, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 23.
Liu ‘741 further discloses the window breaker includes a punch (see paragraph 29 and Figure 10; the window breaker formed at the distal end of lamp head [14] is substantially a punch) having a raised and wavy edge to assist in breaking windows (see paragraph 29 and Figure 10; the raised and wavy edge of the punch is substantially about the hollow cylinder [21,21] and will substantially assist in breaking windows).

With regards to Claim 29, Liu ‘741 discloses a hollow cylinder (comprising the substantially hollow cylinder formed by portions [21,21], see paragraph 23 and Figure 3) having a first end (comprising an end nearest lamp head [14], see paragraph 23 and Figure 3) and a second end (comprising an end nearest cover [13], see Figure 10) and having a rechargeable battery [22] disposed therein (see paragraph 23 and Figures 2 and 3); a lamp head [14] (see paragraph 29) connected at the first end of the hollow cylinder [21,21] and including a light source (see paragraph 29 and Figure 10); and a mounting cap [13] connected at the second end of the hollow cylinder [21,21] (see paragraph 22 and Figures 1 and 2) and having a charging-discharging port (comprising the port portion [23], see paragraph 26 and Figure 3) extending therethrough (see paragraphs 24 and Figures 1, 2, and 3; the charging-discharging port portion [23] is aligned with socket hole [214] which substantially matches the through hole [12] on the side of the hollow cylinder [21,21] and the mounting cap [13] is substantially mounted on the second end of the hollow cylinder [21,21] at an end nearest the socket hole [214] and through hole [12], thereby substantially the mounting cap [13] has at least one charging-discharging port extending therethrough), wherein the charging-discharging 
Liu ‘741 does not disclose the mounting cap having a connection port extending therethrough, the connection port connected to the rechargeable battery via a first circuit, the connection port is selectively is connectable to a positive and negative terminal of a vehicle battery to power a vehicle via the rechargeable battery, the first circuit manages the distribution of power form the rechargeable battery to the light 
Xinfang teaches the mounting cap [18] having a connection port [46] extending therethrough (see paragraph 55), the connection port [46] connected to the rechargeable battery [16] via a first circuit (see paragraphs 9, 37, 38, 40, and 45 and Figures 2 and 3), the connection port is selectively is connectable to a positive and negative terminal of a vehicle battery to power a vehicle via the rechargeable battery (see paragraphs 37 and 38), the first circuit manages the distribution of power from the rechargeable battery [16] to the connection port [46] (see paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting cap of Liu ‘741 to include the mounting cap having a connection port extending therethrough, the connection port connected to the rechargeable battery via a first circuit, the connection port is selectively is connectable to a positive and negative terminal of a vehicle battery to power a vehicle via the rechargeable battery, the first circuit manages the distribution of power from the rechargeable battery to the light source and the connection port, as taught by Xinfang.  One would have been motivated to do so in order to allow a user to access the port (see Xinfang paragraph 55) and to provide multiple functionality to the flashlight (see Xinfang paragraph 56).
Xinfang does not explicitly disclose power distributed to the connection port via the first circuit is greater than power distributed to the light source.  However, Xinfang does disclose the power distributed to connection port [46] is elevated to be substantially higher than 13.6V in order to jump start a vehicle (see Xinfang paragraph 

With regards to Claim 30, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 29.  
Liu ‘741 further discloses a window breaker (comprising the portion projecting from lamp head [14] with wave-like surface, see paragraph 29 and Figure 10) disposed at or proximate to the first end of second end of the hollow cylinder (see Figure 10).

With regards to Claim 32, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 29.  
Liu ‘741 further discloses the lamp head [14] comprises a lamp base connected to the first end of the hollow cylinder [21,21] (see paragraph 29 and Figure 10).

With regards to Claim 34, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 30.
Liu ‘741 further discloses the window breaker includes a punch (see paragraph 29 and Figure 10; the window breaker formed at the distal end of lamp head [14] is substantially a punch) connected to the lamp head [14] (see paragraph 29 and Figure 10; the raised and wavy edge of the punch is substantially about the hollow cylinder [21,21] and will substantially assist in breaking windows).

With regards to Claim 35, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 34.
Liu ‘741 further discloses the punch includes a raised and wavy edge (see paragraph 29 and Figure 10).

With regards to Claim 37, Liu ‘741 discloses a hollow cylinder (comprising the substantially hollow cylinder formed by portions [21,21], see paragraph 23 and Figure 3) having a rechargeable battery [22] disposed therein (see paragraph 23 and Figures 2 and 3); a first circuit (comprising the circuit [221], see paragraph 23 and Figure 3) connected to the rechargeable battery [22] for managing a charging of the rechargeable battery [22] and a distribution of power from the rechargeable battery (see paragraph 26); a charging-discharging port [23] at a first end of the hollow cylinder [21,21] and 
Liu ‘741 does not disclose a connection port adjacent to the charging-discharging port at the first end and connected to the rechargeable battery; the first circuit distributes power from the rechargeable battery to the charging-discharging port, the connection port, the first circuit distributes a first amount of power from the rechargeable battery to the connection port to jumpstart a vehicle via one or more terminals connectable to the vehicle's power supply; and wherein the first amount of power is greater than the second amount of power.
Xinfang teaches a connection port [46] at the first end (see Figure 2; the connection port [46] is on an end of the flashlight opposite the light source [28]) and connected to the rechargeable battery [16] (see paragraph 37 and 38); the first circuit distributes power from the rechargeable battery [16] to the connection port (see paragraph 39), the first circuit distributes a first amount of power from the rechargeable battery [16] to the connection port [46] to jumpstart a vehicle via one or more terminals connectable to the vehicle's power supply (see paragraphs 37 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting cap of Liu ‘741 to include a connection port adjacent to the charging-discharging port at the first end and connected to the rechargeable battery; the first circuit distributes power from the rechargeable battery to the charging-discharging port, the connection port, the first circuit distributes a first amount of power from the rechargeable battery to the connection port to jumpstart a vehicle via one or more terminals connectable to the vehicle's power supply, as taught by Xinfang.  One would have been motivated to do so in order to provide multiple functionality to the flashlight (see Xinfang paragraph 56).
Xinfang does not explicitly disclose the first amount of power is greater than the second amount of power.  However, Xinfang does disclose the first circuit distributes a first amount of power from the rechargeable battery [16] to the connection port [46] (see paragraphs 37 and 38), the first circuit distributes a second amount of power from the rechargeable battery [16] to the light source [28] for emitting light from the light source [28] (see paragraph 44), the power distributed to connection port [46] is elevated to be substantially higher than 13.6V in order to jump start a vehicle (see Xinfang paragraph 35), and that the light source [28] is connected to lighting module [56] including an over-discharge protection circuit [72] to limit power from the battery [16] to be below a threshold to protect the battery module and the light source (see Xinfang paragraph 44).  Therefore, one of ordinary skill in the art would be able to modify the handheld flashlight such that the first amount of power is greater than the second amount of power in order to protect the battery and light source while providing enough power to jump start a vehicle.  It would have been obvious to one of ordinary skill in the art before the 
Xinfang does not explicitly disclose the connection port is adjacent to the charging-discharging port.  However, Xinfang does disclose a connection port [46] adjacent at least port [34] at an end of the flashlight opposite the light source [28] and the port [34] is utilized as at least a charging port (see Xinfang paragraph 30 and Figure 2).  Furthermore, the examiner notes that arranging the ports on the handheld flashlight as disclosed and taught by Liu ‘741 and Xinfang would have been obvious to one of ordinary skill in the art, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of ports of the handheld flashlight of Liu ‘741 and Xinfang such that the charging-discharging port is adjacent to the connection port.  One would have been motivated to do so in order to provide a useful arrangement of ports for ready access by a user.

Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) as modified by Xinfang (US 2015/0054336), further in view of Popper et al. (US 2013/0063077).
With regards to Claims 20 and 31, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claims 19 and 30, respectively.
Liu ‘741 does not disclose a sealing cap, disposed on the mounting cap for removably sealing the charging-discharging port and the connection port.
Popper et al. teaches a sealing cap, disposed on the mounting cap [102] for removably sealing the port (see paragraphs 26, 58, and 102 and Figure 7; the examiner notes that the sealing cap of Popper et al. would perform the intended function of removably sealing the ports, as a sealing cap for removably sealing a port is taught by Popper et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flashlight of Liu ‘741 et al. to include a sealing cap for removably sealing a port as taught by Popper et al.  One would have been motivated to do so in order to prevent moisture or dust from entering the ports while allowing safe use of the ports even in rain, fog, or snow without risk of malfunction and damage to the device (see Popper et al. paragraph 26).
Popper et al. does not explicitly disclose removably sealing the charging-discharging port and the connection port.  However, Popper et al. does teach sealing ports to prevent the intrusion of moisture, dust, and such (see Popper et al. paragraphs 26 and 58).  Therefore, one of ordinary skill in the art would be able to modify the sealing cap of Liu ‘741 and Popper et al. to seal multiple plugs including a charging-discharging port and a connection port.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flashlight of Liu ‘741 et al. to include a sealing cap for removably sealing the charging-.

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) as modified by Xinfang (US 2015/0054336), further in view of MacLeod (US 4,325,107).
With regards to Claims 22 and 33, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 21 and to Claim 32, respectively.
Liu ‘741 does not explicitly disclose a light-collecting cup and an acrylic translucent lens positioned in sequence from the lamp base, the light-collecting cup is positioned to at least collect, concentrate and redirect the light emitted from the light source.
MacLeod teaches a light-collecting cup [20] and an acrylic translucent lens [16] (see column 2 lines 41-45 and Figure 5) positioned in sequence from the lamp base (comprising at least portions [14,16,20,24,25,28], see Figure 5), the light-collecting cup [20] is positioned to at least collect, concentrate and redirect the light emitted from the light source [24,25] (see column 2 lines 14-15 and Figure 5; light-collecting cup [20] is a reflector, which is substantially positioned to collect, concentrate, and redirect the light from light source [24,25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flashlight of Liu ‘741 to include a light-.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) as modified by Xinfang (US 2015/0054336), further in view of Liu (US 2009/0257223; hereafter Liu ‘223).
With regards to Claims 25 and 36, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 18 and Claim 29, respectively.
Liu ‘741 further discloses the hollow cylinder [21,21] includes two pieces of half cylindrical bases [21] (see paragraph 23 and Figure 3).
Liu ‘741 does not explicitly disclose the half cylindrical bases are plastic.
Liu ‘223 teaches the hollow cylinder includes two pieces of half cylindrical plastic baes [31,31] (see paragraphs 5 and 14 and Figure 2; the batteries [32] are stored in the hollow portion formed by base pieces [31] and [31], which are plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the half cylindrical bases of Liu ‘741 to be plastic as taught by Liu ‘223.  One would have been motivated to do so in order to shape the hollow cylinder by molding.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) as modified by Xinfang (US 2015/0054336), further in view of Maglica et al. (US 2015/0103517) and Schuloff (US 6,273,586).
With regards to Claim 26, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 18.
Liu ‘741 further discloses a case [1] outside the hollow cylinder [21,21] (see paragraph 22 and Figure 2).
Liu ‘741 does not explicitly disclose the case is a metallic case.
Maglica et al. teaches a metallic case [124] (see paragraph 61 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Liu ‘741 to include a metallic case as taught by Maglica et al.  One would have been motivated to do so in order to include part of a conductive path of the battery (see Maglica et al. paragraph 61).
Liu ‘741 does not explicitly disclose the case having an interference fit outside the hollow cylinder.
Schuloff teaches a case [16] having an interference fit outside the hollow cylinder [24] (see column 3 lines 45-51 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Liu ‘741 to have an interference fit outside the hollow cylinder as taught by Schuloff.  One would have been motivated to do so in order to minimize movement of the battery within the case (see Schuloff column 3 lines 49-51).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0068741; hereafter Liu ‘741) as modified by Xinfang (US 2015/0054336), further in view of Liu (US 2009/0009991; hereafter Liu ‘991).
With regards to Claim 27, Liu ‘741 and Xinfang disclose the handheld flashlight as discussed above with regards to Claim 18.
Liu ‘741 does not explicitly disclose the light source includes an LED light for illumination, a signal light for SOS function, and a flashing light for quick flashing function.
Liu ‘991 teaches the light source includes an LED light (see paragraph 12) for illumination (see paragraph 24; the light source may be kept on to shine in a particular manner with certain brightness, thereby substantially performing an illumination function), a signal light for SOS function (see paragraph 25; the light source may be caused to flash at a frequency of about 1 to 2 Hz substantially performing an SOS signal function), and a flashing light for quick flashing function (see paragraph 25; the light source may be caused to flash at a frequency of about 8Hz, thereby substantially performing a quick flashing function as compared to the signal light for SOS function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Liu ‘741 to include an LED light for illumination, a signal light for SOS function, and a flashing light for quick flashing function, as taught by Liu ‘991.  One would have been motivated to do so in order to allow a user to change the mode of light emission from the flashlight (see Liu ‘991 paragraph 25).

With regards to Claim 28, Liu ‘741, Xinfang, and Liu ‘991 disclose the handheld flashlight as discussed above with regards to Claim 27.
Liu ‘741 does not disclose a button disposed on the hollow cylinder and operably connected to the management circuit for controlling one or more light source functions including turning off the light source, an illumination function, the SOS function, or the quick flashing function.
Liu ‘991 teaches a button [41] (see paragraph 22) disposed on the hollow cylinder (comprising the casing of the battery [2], see paragraph 26 and Figures 1 and 2) and operably connected to the management circuit for controlling one or more light source functions including turning off the light source, an illumination function, the SOS function, or the quick flashing function (see paragraphs 24 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow cylinder of Liu ‘741 to include a button disposed on the hollow cylinder and operably connected to the management circuit for controlling one or more light source functions including turning off the light source, an illumination function, the SOS function, or the quick flashing function, as taught by Liu ‘991.  One would have been motivated to do so in order to allow a user to change the mode of light emission from the flashlight (see Liu ‘991 paragraph 25).

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument pertaining to the Drawing objections as presented in the Office Action mailed 11/1/2021 that it is not entirely clear what features the Office believes fail to comply with 37 C.F.R. 1.83(a) since 37 C.F.R. 1.83(a) does not require the applicant to provide a detailed illustrations for features if the detailed illustration is not essential to having a proper understanding of the invention and it is unclear as to what features the Office believes must be illustrated, the examiner first directs the applicant to the language of 37 C.F.R. 1.83(a), which states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  Therefore, all claimed features must be shown in the Drawings, and the features listed above in the Drawing Objections have not been shown in the Drawings.  Full detail of each feature is not required when conventional features disclosed in the description and claims, when their detailed illustration is not essential for a proper understanding of the invention, however such features should still be included in the Drawings, at least in the form of a graphical drawing symbol or a labeled representation (e.g. a labeled rectangular box) per 37 C.F.R. 1.83(a).  Should the applicant prefer further clarification pertaining to the Drawing objections, the applicant is invited to contact the examiner prior to the next filing.
With regards to the applicant’s arguments pertaining to the rejections under 35 U.S.C. 112(a) that the Specification clearly describes embodiments of a management circuit that selectively applies power from the rechargeable battery to the light source, the discharging port, and the connection port, and selectively charging the rechargeable battery from the external power source through the charging port, and paragraphs 6 and 8 provide such support, the examiner acknowledges the language in paragraphs 6 and 
With regards to the applicant’s argument pertaining to the rejections under 35 U.S.C. 112(a) and the Specification providing support for the button [9] in paragraphs 36 and 6, the examiner again acknowledges the language in paragraphs 36 and 6 of the Specification; however the scope of Claim 28 taken as a whole rather than as an isolated limitation as supported by paragraphs 6 and 36, do not have support for the full requirements of the management circuit as described above in the rejections under 35 U.S.C. 112(a), and therefore lack support for the button operatively connected to the management circuit required by the scope of Claim 18.  In short, the Specification describes management circuit board [7] as performing some of the tasks required by the claims, and circuit board [14] as performing other of the tasks required by Claim 18, but no disclosure is made of the management circuit performing the tasks required in the claims of each management circuit board [7] and circuit board [14] and operatively connected to the button [9].  
With regards to the applicant’s argument that Xinfang does not disclose a management circuit that directs power from the rechargeable battery to the light source, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875